DECISION BY THE COURT.
As the only error assigned in this petition involves merely a question of construction of a principle of substantive law and not one of procedure or of jurisdiction, this court, following the decisions in Núñez v. District Court (p. 190); Axtmayer v. Aldrey (p. 623); and Martínez v. Soto Nussa (p.676), volume 14 of the Porto Rico Eeports, hereby denies the application made herein for a writ of certiorari.

Petition denied.

Chief Justice Hernandez and Justices MacLeary, Wolf, del Toro and Aldrey concurred.